                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA           :
                                   : No. 3:19 Cr. 251 (MPS)
     v.                            :
                                   :
OLEG KOSHKIN and                   :
PAVEL TSURKAN,                     :
                                   : August 28, 2020
                Defendants.        :

                              STATUS REPORT

          The government respectfully submits this Status Report

regarding the status of extradition and discovery, in accordance

with the order of the Court, dated June 2, 2020.

     1.   On or about Sept. 6, 2019, defendant Koshkin was

arrested in the Northern District of California. On or about

November 1, 2019, Koshkin made his initial appearance in the

District of Connecticut. Koshkin is currently detained.

     2.   On or about Sept. 6, 2019, defendant Tsurkan was

arrested in the Republic of Estonia. Under Estonian law, the

extradition of an Estonian national requires both a court decision

and the approval of their government. On or about February 26,

2020, an Estonian court declared the declaration of Tsurkan to be

legally admissible. On or about August 11, 2020, law enforcement

authorities in Estonia advised the Office of International

Affairs, U.S. Department of Justice, that Estonia’s Minister of

Justice has decided to move forward with the extradition

proceedings.   As such, a draft of the court decision to extradite
Tsurkan was presented to the appropriate Estonian government

officials for their approval. Accordingly, there is reason to

believe that the extradition of Tsurkan will be accomplished in

the near future, although further information about the exact

timing has not yet been made available by the Estonian

authorities.

     3.   Since the last Status Report, dated April 21, 2020, the

government has continued to supplement its previous discovery

responses. Among other materials, the government has provided

counsel for Koshkin with an image of a computer server obtained

from France through a Mutual Legal Assistance Treaty request, as

well as FBI reports regarding that server and regarding electronic

evidence seized from Koshkin at the time of his arrest. Counsel

for Koshkin has advised that the defendant has been unable to view

certain discovery materials using the computers available to him

at Wyatt, and the government is working with counsel to understand

what materials are causing the difficulty and to find a way to

address the issue.

     4.   On or about June 26, 2020, Assistant U.S. Attorney

Vanessa Richards left government service. This case is now

assigned to Assistant U.S. Attorneys Edward Chang and Neeraj Patel

and to Trial Attorney Ryan Dickey.




                                2
        5.   Jury selection is currently scheduled for February 3,

2021.

                                   Respectfully submitted,

                                   JOHN H. DURHAM
                                   UNITED STATES ATTORNEY



                                   EDWARD CHANG (ct26472)
                                   NEERAJ PATEL (phv04499)
                                   ASSISTANT UNITED STATES ATTORNEYS
                                   United States Attorney’s Office
                                   157 Church St., 25th floor
                                   New Haven, CT 06510
                                   Tel: (203)821-3700

                                   RYAN K. DICKEY
                                   TRIAL ATTORNEY
                                   Computer Crime and Intellectual
                                      Property Section (CCIPS)
                                   U.S. Department of Justice
                                   950 Pennsylvania Ave., suite 600
                                   Washington, DC 20530
                                   Tel: (202)616-1509




                         CERTIFICATE OF SERVICE

I hereby certify that on August 28, 2020, a copy of the forgoing
was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by
email to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.



                                   EDWARD CHANG
                                   ASSISTANT UNITED STATES ATTORNEY


                                   3
